                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                             CASE No. 1:08-cr-120
v.
                                                             HON. ROBERT J. JONKER
ALBERT PETER HUGHES,

               Defendant.


_______________________________/

     OPINION REGARDING DEFENDANT HUGHES’S FIRST STEP ACT MOTION

                                       INTRODUCTION

       Defendant Hughes pleaded guilty to a Section 841(b)(1)(A) crack cocaine offense; a

Section 841(b)(1)(C) powder cocaine offense; a Section 922(g) firearm offense; and a Section

924(c) firearm offense in July 2008. The crack cocaine offense exposed Defendant to a mandatory

minimum sentence of ten years in prison and a maximum of life. He was sentenced in May 2009

to a total term of 181 months imprisonment. He was twenty-seven years old at the time.

       The matter before the Court is Defendant Hughes’s motion for modification or reduction

in sentence under the newly enacted First Step Act, which provides for the retroactive application

of certain sentencing reforms contained in the 2010 Fair Sentencing Act. (ECF No. 82). The

Court appointed counsel to assist Defendant Hughes with his First Step motion. Both sides have

filed briefs asserting that Defendant Hughes is eligible for a reduced sentence.

       The Court agrees and finds that Hughes is eligible for relief under the First Step Act. The

Court discerns no need for a hearing on the fully briefed issues. The Court can and does exercise
its discretion under the First Step Act to reduce Defendant Hughes’s sentence as provided in this

Opinion and corresponding Order.

                    FACTUAL AND PROCEDURAL BACKGROUND

       The Sixth Circuit Court of Appeals has previously summarized the events leading to

Defendant’s criminal conviction:

              On March 25, 2008, a 911 call reporting an assault of a female by
              her boyfriend led police officers to respond to defendant's apartment
              in Grand Rapids, Michigan. Defendant answered the door, said he
              was alone, and allegedly permitted the officers to enter to determine
              whether anyone inside was injured. Despite defendant's attempt to
              hide it, the officers saw marijuana and crack cocaine in plain view
              in the living room. A protective sweep of the area where defendant
              was asked to sit revealed a loaded Cobray 9mm rifle and a loaded
              Femaru 9mm semiautomatic pistol between the cushions of the
              loveseat and couch. The premises were secured while a search
              warrant was obtained, and the subsequent search resulted in the
              discovery of 64 grams of crack cocaine and 116 grams of powder
              cocaine.

              A four-count Indictment filed on May 6, 2008, charged defendant
              with possessing with intent to distribute more than 50 grams of
              cocaine base, possessing with intent to distribute powder cocaine,
              being a felon in possession of a firearm, and possessing a firearm in
              furtherance of a drug trafficking offense. Unwilling to cooperate as
              required by the government's proposed plea agreement, but wanting
              to avoid an enhancement of the mandatory minimum sentence from
              10 years to 20 years that would result from the anticipated filing of
              a supplemental information, defendant pleaded guilty as charged
              following extensive questioning by the district court during the
              July 21, 2008 change-of-plea hearing.

United States v. Hughes, 392 F. App’x 382, 383 (6th Cir. 2010).

       The Final Presentence Report (PSR) prepared by the probation officer found that

Defendant Hughes was responsible for 64.19 grams of crack cocaine and 123.16 grams of powder

cocaine. At the time, this was equivalent to 24.62 kilograms of marijuana. (PSR ¶ 16). He was

further found responsible for the Cobray 9mm rifle and the Femaru 9mm semiautomatic pistol.



                                               2
(Id.) The Sentencing Guidelines commentary was then used to calculate Defendant’s initial base

offense level of 30. (PSR ¶ 30; see U.S.S.G. § 2D1.1. cmts. 10(B) and 10(D)(i)). That level

subsequently became Defendant’s total offense level for purposes of determining the guidelines

for the first three counts. (PSR ¶ 42). The officer then scored four criminal history points,

corresponding to a criminal history category of III. On the chart, Defendant’s guideline range was

121-151 months on the first three counts. Defendant’s conviction for Count 4 then required the

minimum term of imprisonment required by statute, or five years consecutive with the other terms.

U.S.S.G. § 2K2.4(b).

       At the April 30, 2009 sentencing, the Court overruled the defense objection to the probation

officer’s decision not to reduce Defendant’s level of offense to account for his acceptance of

responsibility, and imposed a sentence of 181 months imprisonment, consisting of concurrent

terms of 121 months on Count 1, 121 months on Count 2, and 120 months on Count 3.1 The Court

imposed a consecutive sentence of 60 months with respect to Count 4 resulting in a total term of

imprisonment of 181 months. (ECF No. 49). An initial remand by the Sixth Circuit resulted in

the same sentence on January 28, 2011.2 (ECF No. 71, 72). The resentencing, however, raised a

novel issue: whether the sentencing reforms provided in the Fair Sentencing Act of 2010, Pub. L.

No. 111-220, 124 Stat. 2372, which was enacted after his original sentence should apply to the

resentencing. The Court concluded it did not apply, and in a published decision the Sixth Circuit

affirmed the Court’s decision. United States v. Hughes, 733 F.3d 642 (6th Cir. 2013). Since then



1
  The sentence for Count 3 was required by statute, 18 U.S.C. § 924(a)(2), which mandates a
sentence of not more than 10 years imprisonment for a violation of the count of conviction.
2
  On August 20, 2010, the Sixth Circuit remanded Defendant’s case for resentencing in light of
United States v. Almany, 598 F.3d 238 (6th Cir. 2010). Before resentencing could take place,
however, the Supreme Court issued its decision in Abbott v. United States, 562 U.S. 8 (2010),
which the Sixth Circuit later described as “extinguish[ing]” the “whole basis for the remand.”
United States v. Hughes, 733 F.3d 642, 643 (6th Cir. 2013).
                                                3
Defendant Hughes has unsuccessfully pursued collateral relief in a Section 2255 action. Hughes

v. United States, No. 1:16-cv-804 (W.D. Mich. Jan. 3, 2018), aff’d No. 18-1029 (6th Cir. June 14,

2018).

         On December 31, 2018, Defendant Hughes returned to his criminal case seeking relief

under the First Step Act. (ECF No. 82). The Court appointed counsel to assist Defendant Hughes

on April 4, 2019 (ECF No. 89). The government and Defendant have both filed briefs and

supplemental briefs.

                           THE FAIR SENTENCING ACT OF 2010

         In the summer of 2010 Congress passed the Fair Sentencing Act of 2010, Pub L. No. 111-

220, 124 Stat. 2372 (2010). The Fair Sentencing Act reduced the sentencing disparity between

crack and powder cocaine offenses by increasing the amount of crack cocaine needed to trigger

the mandatory minimums established in the Anti-Drug Abuse Act of 1986. United States v.

Blewett, 746 F.3d 647, 649 (6th Cir. 2013) (en banc); see also Dorsey v. United States, 567 U.S.

260, 263-64 (2012). More specifically, the Fair Sentencing Act increased the threshold quantity

in 21 U.S.C. § 851(b)(1)(A)(iii) from 50 grams or more of crack cocaine to 280 grams or more.

Fair Sentencing Act at § 2(a)(1). The Fair Sentencing Act also increased the threshold quantity

in 21 U.S.C. § 841(b)(1)(B)(iii) from 5 grams or more of crack cocaine to 28 grams or more. Fair

Sentencing Act at § 2(a)(2). Today, therefore, in order to trigger the ten years to life sentencing

range of Section 841(b)(1)(A)(iii) that Defendant Hughes was convicted under with respect to

Count 1, the offense must involve more than 280 grams of crack cocaine.




                                                4
        Those changes made by the Fair Sentencing Act, however, were not retroactive. Blewett,

746 F.3d at 650.3 Because Defendant Hughes had been convicted and sentenced before the Fair

Sentencing Act’s enactment he was not, at that time, eligible for any relief.

                               THE FIRST STEP ACT OF 2018

        On December 21, 2018, President Trump signed the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194 (the “First Step Act”) into law. The First Step Act “modified prior

sentencing law and expanded vocational training, early-release programs, and other programming

designed to reduce recidivism.” United States v. Simons, 375 F. Supp. 3d 379, 385 (E.D.N.Y.

2019). In Section 404 of the First Step Act, Congress made the Fair Sentencing Act’s statutory

changes for crack cocaine offenses retroactive to defendants who were sentenced before August 3,

2010:

               SEC. 404. APPLICATION OF FAIR SENTENCING ACT.

               (a) DEFINITION OF COVERED OFFENSE.—In this section, the
                   term “covered offense” means a violation of a Federal criminal
                   statute, the statutory penalties for which were modified by
                   section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law
                   111–220; 124 Stat. 2372), that was committed before August 3,
                   2010.

               (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that
                   imposed a sentence for a covered offense may, on motion of the
                   defendant, the Director of the Bureau of Prisons, the attorney for
                   the Government, or the court, impose a reduced sentence as if
                   sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law
                   111–220; 124 Stat. 2372) were in effect at the time the covered
                   offense was committed.

               (c) LIMITATIONS.—No court shall entertain a motion made under
                   this section to reduce a sentence if the sentence was previously


3
  In Dorsey v. United States, 567 U.S. 260 (2012), the Supreme Court determined that the Fair
Sentencing Act applied to any defendant sentenced on or after August 3, 2010, regardless of when
the offense occurred. Because Defendant Hughes was sentenced before August 3, 2010, Dorsey
did not provide him with a pathway to any relief.
                                                 5
                    imposed or previously reduced in accordance with the
                    amendments made by sections 2 and 3 of the Fair Sentencing
                    Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a
                    previous motion made under this section to reduce the sentence
                    was, after the date of enactment of this Act, denied after a
                    complete review of the motion on the merits. Nothing in this
                    section shall be construed to require a court to reduce any
                    sentence pursuant to this section.

First Step Act of 2018, Pub. L. No. 115-319, § 404, 132 Stat 5194 (2018).

        Accordingly, defendants who were convicted before August 3, 2010 of a crack cocaine

offense for which the Fair Sentencing Act reduced their statutory penalties are now eligible for

consideration of a reduced sentence. First Step Act of 2018, Pub. L. No. 115-319, § 404(a), (b),

132 Stat. 5194 (2018).     Whether to reduce the sentence of an eligible defendant is left to the

sentencing court’s discretion. Id. at § 404(c). No reduction is required.

                                          DISCUSSION

        1. Summary of the Court’s Process

        In an earlier Order, this Court set out a two-step process for evaluating First Step Act

motions. See United States v. Boulding, 379 F. Supp. 3d 646 (W.D. Mich. May 16, 2019). The

first step is determining eligibility. In Boulding the Court concluded that “eligibility under the

language of the First Step Act turns on a simple, categorical question: namely, whether a

defendant’s offense of conviction was a crack cocaine offense affected by the Fair Sentencing

Act.” Id. at 651. As applied to that case, this determination meant that the quantity of narcotics

(whether admitted, found by a jury, or found by a court) did not factor into the question of

eligibility. That is true here as well.

        At the second step, a reviewing court evaluates the motion to determine whether it should

exercise its discretion to reduce a defendant’s sentence. This calls for a determination of the scope

of the relief available. Here the Court previously determined, and reaffirms here, that the First

                                                 6
Step Act does not provide for a plenary-resentencing. Id. at *5; see also United States v. Davis,

No. 07-CR-245S (1), 2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019) (concluding the First

Step Act does not provide for a plenary resentencing and that the defendant need not be present

for a reduction in sentence); United States v. Jones, No. 2:05-CR-29-FL-1, 2019 WL 2480113, at

*2 (E.D.N.C. June 11, 2019) (noting that under 18 U.S.C. § 3582(c) a court may not modify a term

of imprisonment except for a narrow range of situations, including “to the extent otherwise

expressly permitted by statute,” 18 U.S.C. § 3582(c)(1)(B) and holding that “[t]he First Step Act

permits the court to impose a ‘reduced sentence’ and ‘modify’ the term of imprisonment under

§ 3582(c)(1)(B), but it does not ‘expressly permit’ full resentencing.”). But as the Court has also

remarked, “unlike earlier rounds of retroactive crack or other drug sentencing relief, the First Step

Act does not impose any artificial or guideline limits on a reviewing court. These earlier rounds

of retroactive reduction proceeded under 18 U.S.C. § 3582(c)(2) based on Sentencing Commission

guideline reductions and were therefore subject to the limitations built into that section. The First

Step Act is different. The Sentencing Commission has nothing to do with it.” Boulding, 379

F. Supp. 3d at 653.

        At this point the Court considers whether to reduce a sentence by looking at the factors set

out in Section 3553(a), the revised statutory range under the Fair Sentencing Act, any amendments

to the guideline range, and post-sentencing conduct. Jones, 2019 WL 248-113, at *2.

       2. Defendant Hughes is Eligible for a Reduced Sentence.

       At the first step, the Court concludes Defendant Hughes is eligible for consideration of a

reduced sentence under the First Step Act. Indeed, the parties do not argue otherwise.4 Defendant



4
  The government’s view of eligibility turns on quantity. Here, because Defendant Hughes is
responsible for approximately 64.19 grams of crack cocaine, a quantity that is insufficient to
trigger the original penalty provisions applicable to him, the government concedes that Defendant
                                                 7
Hughes’s offense was committed before the Fair Sentencing Act’s enactment on August 3, 2010;

he was further convicted under the enhanced penalties found in Sections 841(b)(1)(A)(iii); and

those penalties were “modified by section 2 . . . of the Fair Sentencing Act of 2010[.]” He was,

accordingly, convicted of a “covered offense.” The categorical limitations in Section 404(c) also

do not apply to Defendant Hughes. His sentence was not “previously imposed or previously

reduced in accordance” with the Fair Sentencing Act’s amendments. And he has not previously

moved to reduce his sentence under Section 404 of the First Step Act. Accordingly, the Court

concludes that Defendant is eligible under Section 404(a) for a reduced sentence under Section

404(b).

          3. Scope of Relief

             a. Guideline Comparison

          At the second step the Court considers the scope of relief available to Defendant and then

proceeds to determine by how much, if any, it should reduce Defendant Hughes’s sentence. The

Court begins with a guideline range comparison.

                 i.     Original Guidelines

          As originally set out in 2009, Defendant Hughes’s sentence on the first three counts was

calculated as follows using the November 2008 edition of the Guidelines Manual:5



is eligible for a reduced sentence. As stated above, the Court does not adopt this construction. The
Court previously acknowledged that Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v.
United States, 570 U.S. 99 (2013), have not been applied retroactively, but it noted that the cases
still carry weight in making the “as if” sentencing decision a reviewing court makes under the First
Step Act. See United States v. Boulding, 379 F. Supp. 3d at 656 & 656 n.6. The Court need not
delve deeper into this argument for purposes of this motion, however, because all agree the
quantity of narcotics attributable to Defendant, from whatever source, is insufficient to trigger the
statutory penalty range applicable under Section 841(b)(1)(A).
5
   While the Fair Sentencing Act made no changes to Section 841(b)(1)(C) with respect to
Defendant’s conviction in Count 2 for the powder cocaine offense, and no changes to Count 3 for
Defendant’s Felon in Possession conviction under Section 922(g)(1), these convictions were, and
                                                  8
The PSR began with Counts 1 and 2:

       Base Offense Level (PSR ¶ 25):                 30      (based on 1,308.42 kilograms of
                                                              marijuana equivalent. See §
                                                              2D1.1(c)(4); § 2D1.1 n.10(B); §
                                                              2D1.1 n.10(D)(i) (2008))

       Adjusted Offense Level (PSR ¶ 30):             30

The PSR then calculated the Base Offense Level for Count 3:

       Base Offense Level (PSR ¶ 31):                 20      (See § 2K2.1(a)(4)(A) (2008))

       Specific Offense Characteristic (PSR ¶ 32): +2         (See § 2K2.1(b)(4)(A) (2008))

       Specific Offense Characteristic (PSR ¶ 33) +4          (See § 2K2.1(b)(6) (2008))

       Cross Reference (PSR ¶ 34):                    30      (See 2K2.1(c)(1)(A) (2008))6

       Adjusted Offense Level (PSR ¶ 38):             30

When computing the offense level computation, Counts 1 (crack) and 2 (powder) were grouped

together under U.S.S.G. § 3D1.2(d), and then Count 3 (felon in possession) was grouped with

Counts 1 and 2 under Section 3D1.2(c). (PSR ¶¶ 20-21). Section 3D1.3(a) then called for an

offense level that was the offense level for the most serious of the three counts, though all three

counts resulted in the same adjusted offense level. (PSR ¶ 22). Defendant’s total offense level on




still are, grouped together under the guidelines. Several courts to have reviewed similar issues
have concluded that a Defendant’s sentences on the other counts are tied to the crack cocaine
conviction. See, e.g., United States v. Black, 388 F. Supp. 3d 682, 688 (E.D. Va. 2019) (finding a
defendant eligible for a reduced sentence on both a crack cocaine offense and a firearm offense
grouped with the crack cocaine offense). Neither side argues that Defendant is entitled to any
relief on his sixty-month consecutive sentence he is serving with respect to Count 4.
6
  The cross reference in Section 2K2.1(c)(1)(A) directed the Court to apply Section 2X1.1 if the
resulting offense level was greater than what was determined above. Under Section 2X1.1 the
base offense level for any substantive offense is to be applied. In this case, the substantive offense
was the Count 1 violation, and under Section 2D1.1(c)(5) the level was 30 for at least 50 grams
but less than 150 gram of cocaine base. Defendant was responsible for 64.19 grams of crack
cocaine. Because level 30 is higher than 26, the cross reference applied. In any event, the level
of offense for the highest scoring offense in the group would control under the grouping rules.
                                                  9
the first three counts therefore was level 30. (PSR ¶ 42). Defendant Hughes’ guideline range for

the Count 4 conviction was the minimum required by statute, or five years, under Section 2K2.4(b).

               ii.     2018 Guidelines

       Under the current version of the sentencing guidelines, Defendant’s Sentence is calculated

as follows:

       Counts 1 and 2:

               Base Offense Level                     24      (based on 253.8 kilograms of
                                                              converted drug weight. See §
                                                              2D1.1(c)(8) (2018))

               Adjusted Offense Level                 24

       Count 3

               Base Offense Level:                    20      (See § 2K2.1(a)(4)(A) (2018))

               Specific Offense Characteristic        +2      (See § 2K2.1(b)(4)(A) (2018))

               Specific Offense Characteristic        +4      (See § 2K2.1(b)(6) (2018))

               Cross Reference                        NA      (See 2K2.1(c)(1)(A) (2018))7

               Adjusted Offense Level:                26

       Total Offense Level8                           26




7
  The cross reference in Section 2K2.1(c)(1)(A) directs the Court to apply Section 2X1.1 if the
resulting offense level is greater than what was determined above. Under Section 2X1.1 the base
offense level for any substantive offense is to be applied. In this case, the substantive offense was
the Count 1 violation, and under Section 2D1.1(c)(8) the level was 24 for at least 28 grams but less
than 112 grams of cocaine base. Defendant was responsible for 64.19 grams of crack cocaine.
Because level 26 is higher than 24, the cross reference does not apply.
8
  As the government points out in the supplemental response brief (ECF No. 91), Counts 1-3 are
grouped under Section 3D1.2(d). Section 3D1.3(b) provides that the offense guideline that
produces the highest offense level is to be applied. That means, now, that the offense level for
Count 3 (felon in possession) applies for Counts 1-3. Sections 3D1.4(a), 3D1.5.
                                                 10
       The parties agree that the guideline range for Counts 1 through 3 is now 78-97 months.

Count 1, furthermore, now carries a minimum 5-year sentence and maximum 40 year sentence;

Count 2, still calls for a maximum 20 years in prison under Section 841(b)(1)(C), and Count 3 still

calls for a 10-year maximum under Section 924(a)(2).

           b. Discretionary Decision in this Case

       The Court has considered the positions of both parties on the revised guideline issue. The

Court has also reviewed the original PSR, and the rest of the record. The Court elects to exercise

its discretion to reduce Defendant Hughes’s sentence under the First Step Act. In evaluating the

extent of the reduction, the Court considers the guideline analysis of each side, as well as the

factors set forth in § 3553(a). This Court originally found a basis in these factors for a sentence at

the bottom end of Defendant’s guideline range.

       The guideline analysis augers in favor of some reduction, as do the recent remarks

contained in a Summary Reentry Plan, attached to Defendant’s supplemental brief, reporting a

positive adjustment and rapport with staff. (ECF No. 94-1, PageID.482). Other considerations,

including the seriousness of the underlying offense—particularly, here, Defendant’s possession of

dangerous weapons—as well as some recent disciplinary infractions counsels caution.

Considering and balancing all these factors, the Court determines to reduce Defendant Hughes’s

sentence with respect to Counts 1, 2 and 3 to 85 months imprisonment. All other terms of the

original sentence, including the 60-month consecutive sentence with respect to Count 4 remain

unchanged.

       The docket reflects that Defendant Hughes was arrested on May 28, 2008. (ECF No. 4).

He was released on bond, and then remanded into Marshal custody following his July 21, 2008

plea. Defendant Hughes appears to have been in continuous marshal and BOP custody since then,



                                                 11
a period of approximately 134 months, and according to the Bureau of Prisons’ website Defendant

is currently scheduled to be released on August 6, 2021. Considering the availability of good time

credits, it is possible the sentence the Court is entering today will put Defendant Hughes close to

a release date. Accordingly, the Court rules that the reduced sentence will be for no less than time

served. See United States v. Laguerre, No. 5:02-cr-30098-3, 2019 WL 861417, at *3-*4 (W.D.

Va. Feb. 22, 2019) (declining, under First Step Act, to reduce a sentence to less than time served

because the need to protect the public and for deterrence directs that a defendant not be allowed to

“bank time.”). Moreover, the Court will further Order that this decision take effect ten days from

the date of this Opinion in order to permit the Bureau of Prisons to complete certain administrative

requirements, if necessary.

                                          CONCLUSION

         Defendant Hughes’s pro se motion for modification or reduction of sentence under the First

Step Act (ECF No. 82) is granted to the extent detailed in this Opinion, and his term of

imprisonment reduced to a total term of one hundred forty-five (145) months imprisonment but no

less than time served. This term consists of eighty-five (85) months on Counts 1, 2, and 3, such

terms to run concurrently, and sixty (60) months on Count 4, to be served consecutively to Counts

1, 2, and 3. All other terms of the original sentence, including the five years of supervised release,

remain unchanged.

         A separate Order consistent with this Opinion shall issue.



Dated:      September 24, 2019                 /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                 12
